Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 06 April 2022. Claims 1-5, 7, 10-14, and 20-21 have been amended. Claims 6, 16, and 22 have been cancelled. Claim 23 was added. Claims 1-5, 7-15, 17-21, and 23 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 06 April 2022 has been entered.

Response to Remarks/Amendment
	4.  Applicant's remarks filed 06 April 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
5. Applicant's arguments filed 06 April 2022 have been fully considered and they are not persuasive.

The applicant argues “..amended independent claims 1 and 11 to recite further technical details of the steps… Thus, claims 1 and 11 recite the use of a global positioning system to determine a location of the dispatched responder unit. Additionally, claims 1 and 11 recite a specific manner (using specific rules) in which the electronic processor is configured to identify at least one unresolved task…Furthermore, claim 1 recites a feedback loop that the system provides itself to adjust a specific rule used for such identification in response to the system changing the priority associated with the at least one unresolved task has changed…the system changes a priority associated with an unresolved task in a specific manner and then uses the changed priority to adjust the predetermined travel amount that is used to identify the at least one unresolved task that is assigned and/or recommended to be assigned to the responder-10- unit. Such self-adjustment by the system of the specific rules used by the system allows for improved assignment and completion of unresolved tasks. None of the claim limitations recite actions performed in a human mind or mere methods of organizing human activity.”

The examiner respectfully disagrees. The applicant argues that the amended claims do not demonstrate a mental process or methods of organizing human activity and are therefore not an abstract idea. However, the detecting that a responder unit is dispatched to respond to an incident and correlating extracted information corresponding to the incident with information that is stored corresponding to unresolved tasks to identify unresolved tasks with specific rules and a global positioning system describes the evaluation, observation, and judgement of information for the response to unresolved tasks. Furthermore, this demonstrate a commercial interaction for business relations since this is dispatching specific responders to resolve incidents like a service call for a business responding to an issue for commercial interactions through business relationships. Therefore, as determined by the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG), the amended claims demonstrate an abstract idea and not statutory subject matter. Furthermore, the amendments do not state or specifically mention any feedback loop like the applicant states since there is not data collection function for the loop and also does not involve an algorithm such as a machine learning algorithm. Therefore, the rejection is maintained.

	The applicant argues “…claim 1 has been further amended to recite a feedback loop that the 
system provides itself to adjust a specific rule used for such identification in response to the system changing the priority associated with the at least one unresolved task…claims 1 and 11 are directed to the practical application of using of a global positioning system to determine a location of the dispatched responder unit. Additionally, claim 1 is directed to the practical application of-12- U.S. App. No. 16/725,188 Atty. Docket No. PAT24845-US-PRIusing specific rules to identify at least one unresolved task and self-adjusting those specific rules used for such identification in response to the priority associated with the unresolved task changing as determined by the system using specific rules…”

	The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application. However, the amendments do not state or specifically mention any feedback loop like the applicant states since there is not data collection function for the loop and also does not involve an algorithm such as a machine learning algorithm. Furthermore, the use of rules to identify unresolved tasks with priority and adjustment demonstrates storing and transmitting task and incident information (transmitting/storing information) is insignificant extra-solution activity as this is transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues “…claims 1 and 11…these specific determinations performed by the claimed electronic processor that use a system-generated feedback loop to adjust the rules according to which the system functions are not disclosed or suggested in the cited art as explained in greater detail below with respect to the rejections under § 103. Additionally, as explained previously herein, this self- adjustment by the system of the specific rules used by the system allows for improved assignment and completion of unresolved tasks, which is a technological improvement over other methods of identifying and assigning unresolved tasks. Furthermore, the specific details of the user interface of a dispatch computer as recited in dependent claim 23 result in improved user interaction with the dispatch computer.”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate significantly more and a technological improvement. However, the amendments do not state or specifically mention any feedback loop like the applicant states since there is not data collection function for the loop and also does not involve an algorithm such as a machine learning algorithm. Furthermore, the amended claims teach detecting that a responder unit is dispatched to respond to an incident and correlating extracted information corresponding to the incident with information which are storing and transmitting steps and are generic, and the MPEP Section 2106.05(d) indicates that mere storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept and is not significantly more and not an improvement. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-5, 7-15, 17-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-5, 7-15, 17-21, and 23 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).
The limitations and steps described in Claim 1 are generally for on-dispatch identification and assignment of unresolved tasks, the system comprising: configured to iteratively change a priority associated with at least one unresolved task to an increased value on a scale used to rank incidents from high priority to low priority based on at least one of a time by which the at least one unresolved task is to be completed and an estimated amount of time to complete the at least one unresolved task (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); detect that is dispatched to respond to a first incident (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and responsively: correlate extracted information corresponding to the first incident with information that is stored corresponding to a plurality of unresolved tasks (Analyzing and Storing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identify, based on the correlation and a profile associated with the dispatched, the at least one unresolved task by determining, through communication with a global positioning system associated with the dispatched, that a current location of the dispatched is at most a predetermined travel amount from a second location associated with the at least one unresolved task (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), wherein the at least one unresolved task is associated with a second incident that is different than the first incident, and wherein iteratively adjusts the predetermined travel amount in response to the priority associated with the at least one unresolved task changing (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and execute, in response to identifying the at least one unresolved task, one selected from the group of: (i) cause a notification to be provided at a dispatch, the notification identifying a recommendation to assign the at least one unresolved task to the dispatched (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and (ii) automatically assign the at least one unresolved task to the dispatched and notify associated with the dispatched regarding the assignment (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement for the purposes of Commercial Interactions and Organizing Human Activity but for the recitation of generic computer components. That is, other than system, communication device, electronic processor, responder unit, and computer nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, detecting that a responder unit is dispatched to respond to an incident and correlating extracted information corresponding to the incident with information that is stored corresponding to unresolved tasks to identify unresolved tasks encompasses what a dispatcher at a security station does to identify incidents with information from responders. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing, analyzing, and tracking information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of a system, communication device, electronic processor, responder unit, and computer. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as storing and transmitting task and incident information (transmitting/storing information) is insignificant extra-solution activity as this is transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0019] FIG. 2 is a block diagram of an example of the responder unit device 115 included in the system 100. In the example illustrated, the responder unit device 115 includes a first electronic processor 200 (for example, a microprocessor, application- specific integrated circuit (ASIC), or another suitable electronic device), a first memory 205 (a non-transitory, computer-readable storage medium), a first communication interface 210 (including, for example, a transceiver for communicating over one or more networks (for example, the network 130)), a display device 215, and an input device 220. The first memory 205 may include, forPage 6 of 26 Docket Number: PAT24845-US-PRIexample, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a read only memory (ROM), a programmable read only memory (PROM), an erasable programmable read only memory (EPROM), an electrically erasable programmable read only memory (EEPROM), a Flash memory, or a combination of the foregoing. The first electronic processor 200, first communication interface 210, first memory 205, display device 215, and input device 220 communicate wirelessly or over one or more communication lines or buses.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the storing and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computer, nor the storing, transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 11 also contain the identified abstract ideas above, with no added additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 2 and 12 describes the profile includes capabilities of a dispatched  responder associated with capabilities associated with the dispatched a location of the dispatched  or a combination of the foregoing (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element equipment to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 3 and 13 describes wherein identify, based on the correlation and a profile associated with the dispatched, the at least one unresolved task by determining that the at least one unresolved task is associated with a type corresponding to the capabilities of the responder associated with the dispatched  capabilities associated with the  dispatched or both (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element equipment to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 4-5, 7-10, 14-15, 17-21, and 23 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-5, 7-15, 17-21, and 23 are ineligible. 
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter

	6. Claims 1-5, 7-15, 17-21, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	7. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…configured to iteratively change a priority associated with at least one unresolved task to an increased value on a scale used to rank incidents from high priority to low priority based on at least one of a time by which the at least one unresolved task is to be completed and an estimated amount of time to complete the at least one unresolved task; detect that a responder unit is dispatched to respond to a first incident; and responsively: correlate extracted information corresponding to the first incident with information that is stored corresponding to a plurality of unresolved tasks…wherein the at least one unresolved task is associated with a second incident that is different than the first incident, and wherein the electronic processor iteratively adjusts the predetermined travel amount in response to the priority associated with the at least one unresolved task changing…”

The most closely applicable prior art of record is referred to in the Office Action mailed 06 April 2022 as Saigh et al. (United States Patent Application Publication No. 2015/0230072).

Saigh et al. provides a system for alerting emergency responders to the existence of an emergency situation which includes multiple mobile devices in communication with a mobile communications network and an encapsulator for capturing encapsulation data. 

While Saigh et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Saigh et al. utilizes a system for alerting emergency responders to the existence of an emergency situation which includes multiple mobile devices in communication with a mobile communications network and an encapsulator for capturing encapsulation data, Saigh et al. fails to further assess the use of a scale to rank the tasks by priority based on a time by which the at least one unresolved task is to be completed and an estimated amount of time. 

Secondary reference to Wilson et al. (United States Patent Application Publication No. 2014/0136289) provides for data that is spatially segmented into a variety of grids having location data and items of interest located within the boundaries of each grid are identified and stored in association with the grid location information. However, data that is spatially segmented into a variety of grids are not directed to the use of a scale to rank the tasks by priority based on a time by which the at least one unresolved task is to be completed and an estimated amount of time.

According, the Saigh et al. in view of Wilson et al. fails to teach or render obvious at least “…configured to iteratively change a priority associated with at least one unresolved task to an increased value on a scale used to rank incidents from high priority to low priority based on at least one of a time by which the at least one unresolved task is to be completed and an estimated amount of time to complete the at least one unresolved task; detect that a responder unit is dispatched to respond to a first incident; and responsively: correlate extracted information corresponding to the first incident with information that is stored corresponding to a plurality of unresolved tasks…wherein the at least one unresolved task is associated with a second incident that is different than the first incident, and wherein the electronic processor iteratively adjusts the predetermined travel amount in response to the priority associated with the at least one unresolved task changing…” as required by claims 1-5, 7-15, 17-21, and 23.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure
US 20040143811 A1
Kaelicke, Elke et al.
Development processes representation and management
US 20080181389 A1
Bourne; John et al.
SYSTEMS AND METHODS FOR WORKFORCE OPTIMIZATION AND INTEGRATION
US 20120072254 A1
McLean; Nicholas Alexander et al.
SYSTEMS AND METHODS FOR PROVIDING WORKFORCE OPTIMIZATION TO BRANCH AND BACK OFFICES
US 20170301039 A1
Dyer; Don et al.
Devices, Systems, and Methods of Activity-Based Monitoring and Incentivization
US 20170124676 A1
Kreitzer; Stuart S. et al.
METHOD AND APPARATUS FOR RESOURCE PAIRING
US 20170127274 A1
LIN; LIN et al.
METHOD, DEVICE, AND SYSTEM FOR COLLECTING AND REPORTING MINIMALLY NECESSARY REAL-TIME PERSONAL CONTEXT
US 20170187878 A1
Clawson; Jeffrey J.
Locator diagnostic system for emergency dispatch
US 20170230799 A1
WAWROWSKI; MARIUSZ R. et al.
METHOD AND APPARATUS FOR FORMING COMMUNICATION GROUP BASED ON LOCATION HISTORY
US 20170238129 A1
MAIER; Nicholas M. et al.
METHOD AND SYSTEM FOR AN EMERGENCY LOCATION INFORMATION SERVICE (E-LIS) FOR INTERNET OF THINGS (IoT) DEVICES
US 20170278378 A1
KAPLITA; GRZEGORZ et al.
METHOD AND APPARATUS FOR AUTOMATED DISPATCH OF MOBILE DEVICES IN A COMMUNICATION SYSTEM



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	5/21/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683